



Exhibit 10.2
EXECUTION COPY
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of
July 26, 2016, between Independent Bank Group, Inc., McKinney, Texas (“IBG”) and
Torry Berntsen (the “Executive”).
RECITALS
WHEREAS, the Executive is currently an executive officer of IBG;
WHEREAS, IBG and its subsidiary, Independent Bank, have restructured their
respective executive leadership teams which has resulted in a reassignment of
the Executive’s duties, responsibilities, and compensation;
WHEREAS, IBG and the Executive desire to set forth the restructured terms and
conditions of the Executive’s employment at IBG;
NOW, THEREFORE, in consideration of the mutual promises, benefits and covenants
herein contained, IBG and Executive hereby agree as follows:
1.Effective Date; Term. This Agreement shall be effective as of the date hereof
(the “Effective Date”). IBG employs the Executive, and the Executive accepts
such employment, for the period commencing on the Effective Date and continuing
through December 31, 2020 (the “Term”).This Agreement may be terminated prior to
the expiration of the Term as provided in Section 4 of this Agreement.
2.    Position and Duties.
2.3    During the Term, IBG shall employ the Executive as President. The
Executive shall oversee IBG’s investment banking, correspondent banking, rating
agency and other similar type financial institution relationships, manage
institutional investor relations, work with IBG’s Chief Financial Officer on
capital market transactions and earnings reporting, and have such other similar
duties as assigned from time to time by IBG’s Chairman and Chief Executive
Officer, including sitting on various committees of IBG and IBG’s subsidiary,
Independent Bank. Any written communication regarding the Executive’s employment
and position with IBG shall be mutually acceptable to IBG and the Executive,
such consent not to be unreasonably withheld.
2.4    Executive agrees to serve IBG faithfully and to the best of the
Executive’s ability; provided, however, that IBG acknowledges and agrees that
the Executive may provide services to Vincent Viola related entities and
personal interests as long as such services do not violate the non-


1

--------------------------------------------------------------------------------





competition and non-solicitation provisions of the Restricted Stock Agreements.
The Executive agrees at all times to perform all his duties in accordance with
applicable laws, rules and regulations and the policies and procedures of IBG
applicable to officers in effect from time to time.
3.    Compensation, Benefits and Expenses. As compensation for the services to
be provided to Employer by Executive and in consideration of the covenants of
Executive set forth herein, Executive shall receive the following compensation.
3.3    Salary. During the period from the Effective Date through December 31,
2016, IBG shall continue to pay to the Executive the Executive’s annual base
salary in effect as of the Effective Date and shall pay to the Executive an
annual incentive cash bonus for 2016 (consistent with the previous year’s annual
cash bonus paid to the Executive) on or before January 31, 2017. Beginning
January 1, 2017 and continuing through the Term of this Agreement, IBG shall pay
to Executive an annual base salary of $300,000.00 (the “Base Salary Amount”) in
equal installments pursuant to IBG’s standard payroll policies and subject to
such withholding or deductions as may be mutually agreed between IBG and the
Executive or required by law.
3.4    Stock Grant. IBG shall grant and issue to the Executive the following
restricted shares of its common stock. The number of shares granted shall be
determined by dividing the dollar amount set forth below (the “Stock Grant Cash
Amount”) by the market price of the shares of IBG common stock on the date of
grant:
◦
$220,000 on or before January 31, 2017

◦
$110,000 on or before January 31, 2018

◦
$110,000 on or before January 31, 2019

◦
$110,000 on or before January 31, 2020

◦
$110,000 on or before December 31, 2020

The grant and issuance of the restricted shares provided for in this Section 3.2
is subject to the terms and conditions of IBG’s 2013 Equity Incentive Plan (the
“Plan”), a copy of which has been provided to the Executive. Such grant of
restricted shares shall be pursuant to, and evidenced by, a Restricted Stock
Agreement as provided for in the Plan and be subject to a three year vesting
requirement.
3.5    Fringe Benefits. During the period of his employment, Executive shall be
entitled to participate in IBG’s (i) group health plan, (ii) group disability
insurance plan, (iii) life insurance benefits, (iv) 401(k) plan benefits, and
(v) other benefits consistent with those provided by Employer to other officers
of similar positions with IBG. Executive will be entitled to four weeks of paid
time off each year; no more than two consecutive weeks may be taken at any given
time in each fiscal


2

--------------------------------------------------------------------------------





year. The Executive shall be entitled to administrative assistant support during
the Term similar to the support currently being provided.
3.6    Expenses. During the Term, IBG authorizes Executive to incur reasonable
and necessary out-of-pocket business expenses in the course of performing his
duties and rendering services hereunder in accordance with Employer’s policies
with respect thereto, including the cost of commercial airfare for one round
trip to New York, New York per month (not to exceed $1,250 (including change
fees) per month), and IBG shall reimburse Executive for all such expenses,
provided (i) such expenses and the purpose for which they were incurred are in
accordance with Employer’s policies, and (ii) the Executive timely submits to
IBG expense reports and substantiation of the expenses in accordance with
Employer’s policies. In such event, any such reimbursement shall be made as soon
as practicable and in no event later than the end of the calendar month
following the calendar month in which the expenses were incurred and submitted
for reimbursement.
4.    Termination. This Agreement shall terminate upon the death or disability
of the Executive, the voluntary resignation by the Executive, and the
termination of employment by IBG. The following sets forth IBG’s obligations to
the Executive upon each of these events.
4.3    Termination Upon Death. Upon death of the Executive during the Term, IBG
shall pay to the Executive’s estate a lump sum payment representing all
compensation and benefits earned by the Executive and unpaid at the date of
termination. Upon such payment, IBG shall have no further obligation to the
Executive or his estate under this Agreement.
4.4    Termination Upon Disability. Upon the disability of the Executive during
the Term, IBG shall continue to pay to the Executive his Base Salary Amount
until the earlier to occur of (a) 90 days after the date of termination, or (b)
the date the Executive begins receiving long term disability insurance benefits.
Upon such payment, IBG shall have no further obligation to the Executive under
this Agreement.
4.5    Voluntary Resignation. If the Executive voluntarily resigns from his
position with Employer without Good Reason, IBG shall pay to the Executive a
payment representing all compensation earned by the Executive and unpaid at the
date of termination. Upon such payment, IBG shall have no further obligation to
the Executive under this Agreement.
4.6    Termination for Cause. Employer may terminate this Agreement for Cause
(as defined below) pursuant to notice in writing to Executive, specifying such
Cause with reasonable particularity. Executive shall have thirty (30) days from
receipt thereof in which to cure the act or omission complained of, unless the
act or omission of its very nature cannot be cured. If no cure has been or can
be effected within the time allowed, the Executive’s employment and this
Agreement shall thereupon terminate. For purposes hereof, “Cause” shall be
limited to (a) any material act of self-dealing between Employer and Executive
which is not disclosed in full to, and approved by,


3

--------------------------------------------------------------------------------





the Board; (b) deliberate falsification by Executive of any records or reports;
(c) fraud on the part of Executive against IBG or any subsidiary or affiliate;
(d) theft, embezzlement, or misappropriation by Executive of any funds of
Employer, or conviction of any felony; (e) execution of any document
transferring, or creating any material liens or encumbrance on, any material
property of Employer, not in the ordinary course of business, without
authorization of the Board; (f) the Executive’s engaging in inappropriate
behavior which is determined by IBG following due investigation to be sexual
harassment or assault, (g) the declaration by an independent medical authority
that Executive is addicted to drugs or alcohol; or (h) any recommendation or
suggestion by any bank regulatory authority that Executive’s employment must be
terminated. In the event of Executive’s termination for reasons described in
this Section 4.4, this Agreement will terminate; provided IBG shall pay to the
Executive a payment representing all compensation earned by the Executive and
unpaid at the date of termination and IBG shall have no further obligation to
the Executive under this Agreement.
4.7    Termination by Employer without Cause or by Executive for Good Reason.
IBG may terminate the Executive’s employment without Cause pursuant to thirty
(30) days prior written notice to the Executive. Further, Executive may
voluntarily terminate this Agreement for Good Reason pursuant to thirty (30)
days prior written notice to IBG. For the purpose hereof, “Good Reason” shall be
limited to (a) the assignment to Executive of any duties or responsibilities
inconsistent in any material respect with Executive’s position (including a
change in his reporting relationships), authority, duties or responsibilities as
set forth herein, or any other action by IBG which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by IBG promptly following receipt of notice
thereof given by Executive; (b) a reduction in the Base Salary Amount; (c) the
material breach by IBG of any other provision of this Agreement; or (d) the
requirement by IBG that Executive be based anywhere other than in Collin County,
Texas. Notwithstanding the foregoing, the Executive cannot terminate his
employment for Good Reason unless he has provided written notice to IBG of the
circumstances alleged to constitute Good Reason and IBG has had at least 30 days
from the date on which such notice is provided to cure such circumstances. In
the event that IBG does not timely cure such circumstances and if the Executive
does not terminate his employment for Good Reason within 90 days of the first
occurrence of the applicable circumstances, the Executive shall be deemed to
have waived his right to terminate for Good Reason with respect to such
circumstances.
Upon termination without Cause or for Good Reason, IBG shall continue to pay the
Base Salary Amount through the end of the Term, pay (on the dates set forth in
Section 3.2) an amount of cash equal to the Stock Grant Cash Amount for any
grants of restricted stock that have not yet been made pursuant to Section 3.2,
and provide the benefits to the Executive provided for herein until the end of
the Term.


4

--------------------------------------------------------------------------------





4.6    Termination Upon Change in Control. If, during a period that begins upon
a Change in Control (as defined in Section 9(b) of the Plan) and ends 12 months
following a Change in Control, (a) the Company terminates the Executive’s
employment without Cause or the Executive terminates his employment for Good
Reason, and (b) the Executive signs and allows to become effective a general
release of all known and unknown claims in a form mutually satisfactory to the
Company and the Executive (the “Release”), then (i) IBG shall pay to the
Executive a lump sum cash amount equal to the greater of (x) the aggregate
unpaid Base Salary Amount payable to the Executive through the end of the Term,
plus an amount of cash equal to the aggregate Stock Grant Cash Amount for all
grants of restricted stock that have not yet been made pursuant to Section 3.2
(the “Aggregate Stock Grant Cash Amount”), or (y) the aggregate Base Salary
Amount for two years, plus the Aggregate Stock Grant Cash Amount (the “Change in
Control Amount”), and (ii) notwithstanding the termination of the Executive’s
employment or any other provision of the Independent Bank Survivor Benefit Plan
(the “BOLI Plan”) or the Independent Bank Survivor Benefit Plan Participation
Agreement between Independent Bank and the Executive (the “Participation
Agreement”), the Executive shall continue to be a “Participant” in the BOLI Plan
such that if the Executive dies before attaining age 65, and provided that
Independent Bank actually receives sufficient proceeds from a life insurance
policy insuring the life of the Executive, then the Company shall pay to the
Executive’s “Beneficiary” (as defined in the BOLI Plan and the Participation
Agreement), as a survivor benefit, a single lump sum cash payment equal to the
Executive’s annual base salary in effect on the date of the termination of the
Executive’s employment. Such payment shall be made within thirty days following
the Executive’s date of death. IBG shall deduct from the Change in Control
Amount all federal, state, local income or employment taxes required to be
withheld or paid pursuant to applicable law. IBG shall pay the Change in Control
Amount in a single lump sum cash payment on the later of (1) the date the
termination of Executive’s employment becomes effective, or (2) the date the
Release becomes effective.
(a)    Notwithstanding anything in this Section 4.6 to the contrary, if the
payment of the Change in Control Amount to or on behalf of the Executive, when
added to all other amounts and benefits payable to or on behalf of the Executive
resulting from a Change in Control, would constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and, but for this Section 4.6(a), would result in the
imposition of an excise tax under Section 4999 of the Code, the amounts and
benefits payable hereunder shall be reduced to such extent as may be necessary
to avoid such imposition of excise tax. The Executive shall have the right to
specify which amounts and benefits shall be reduced to satisfy the requirements
of this Section 4.6(a). All calculations required to be made under this Section
4.6(a) will be made by IBG’s independent public accountants, subject to the
right of Executive’s representative to review the same. The parties recognize
that the actual implementation of the provisions of this Section 4.6


5

--------------------------------------------------------------------------------





(a) are complex and agree to deal with each other in good faith to resolve any
questions or disagreements arising hereunder.
4.3    Continuing Obligations. The obligations of IBG under this Section 4 shall
survive termination of the Executive’s employment and the expiration or
termination of this Agreement.
5.    Confidentiality and Restrictive Covenants. The Executive acknowledges that
the Restricted Stock Agreements providing for previous grants of restricted
stock and for the grants of restricted stock contemplated by this Agreement
include covenants regarding confidentiality, non-competition and
non-solicitation, and agrees that the Executive is and will continue to be
subject to such provisions following the execution of this Agreement.
6.    Miscellaneous.
6.3    409A Compliance. The parties intend for the payments and benefits under
this Agreement to be exempt from Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), or, if not so exempt, to be paid
or provided in a manner that complies with the requirements of such section, and
intend that this Agreement shall be construed and administered in accordance
with such intention. If any payments or benefits due to Executive hereunder
would cause the application of an accelerated or additional tax under Section
409A, such payments or benefits shall be restructured in a manner which does not
cause such an accelerated or additional tax.
6.4    Dispute Resolutions. Any and all disputes that arise out of or relate to
the provisions of this Agreement, or the alleged breach thereof, shall be
resolved by arbitration in accordance with the Federal Arbitration Act and in
accordance with the Employment Arbitration Rules of the American Arbitration
Association (AAA) before a single arbitrator who shall be selected in accordance
with the AAA rules. The arbitrator must have at least ten years’ experience in
employment matters. Arbitration will be conducted in Collin County, Texas.
Judgment may be entered upon the final award of the arbitrator.
6.5    Notices. Any notices under this Agreement shall be in writing and shall
be given by personal delivery, by local courier service, by certified or
registered letter, return receipt requested, or by a nationally recognized
overnight delivery service; and shall be deemed given when delivered in person
or by local courier or upon actual receipt of the facsimile or certified or
registered letter, or on the business day next following delivery to a
nationally recognized overnight delivery service at the addresses set forth
below of this Agreement or to such other address or addresses as either party
shall have specified in writing to the other party hereto.


6

--------------------------------------------------------------------------------





If to IBG:
Mr. David R. Brooks
        Chairman of the Board
        Independent Bank
        1600 Redbud Blvd., Suite 400
        McKinney, Texas 75069
If to Executive:
Torry Berntsen
_____________________
        _____________________




6.6    Governing Law. ALL QUESTIONS PERTAINING TO THE VALIDITY, CONSTRUCTION,
EXECUTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND BE GOVERNED BY, THE LAWS OF THE STATE OF TEXAS. EXCLUSIVE VENUE FOR
DISPUTES ARISING UNDER THIS AGREEMENT SHALL BE COLLIN COUNTY, TEXAS.


6.7    Entire Agreement; Amendment or Modification. This Agreement constitutes
the entire agreement of the parties hereto with respect to the matters contained
herein and supersedes all prior agreements between the parties. No modification
or amendment of any of the provisions of such agreements shall be effective
unless in writing and signed by the Executive and Employer. No failure to
exercise any right or remedy hereunder shall operate as a waiver thereof. No
term or condition of this Agreement shall be deemed to have been waived, nor
shall a party be estopped from enforcing any provision of this Agreement, except
by a statement in writing signed by the Executive or Employer, whichever party
against whom such waiver or estoppel is sought. If any provision of this
Agreement is found to be unreasonably broad, it shall nevertheless be
enforceable to the extent reasonably necessary to protect IBG and to the
greatest extent permitted by law. If any provision of this Agreement is
determined to be invalid or unenforceable, such provision shall be reformed to
the extent necessary to make it valid or enforceable and to carry out the intent
of the parties, or if such reformation is not possible, the remaining provisions
of this Agreement shall continue in full force and effect.
6.8    Successors and Binding Nature. IBG shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or other business
combination, or otherwise) to expressly assume and agree to perform this
Agreement (or cause it to be performed) in the same manner and to the same
extent that IBG would be required to perform it if no succession had taken
place. Failure by IBG to expressly obtain such assumption and agreement prior to
the effectiveness of a succession shall constitute a material breach of this
Agreement. This Agreement shall be binding


7

--------------------------------------------------------------------------------





upon and inure to the benefit of the parties and their respective successors,
heirs (in the case of the Executive) and permitted assigns.
6.9    Headings. The paragraph and subparagraph headings contained in this
Agreement are for reference purposes only and shall not affect the construction
or interpretation of this Agreement.
6.10    Counterparts. This Agreement may be executed in several counterparts,
and all counterparts so executed shall constitute one agreement, binding on the
parties hereto, notwithstanding that both parties are not signatory to the
original or the same counterpart.
6.11    Prohibition Against Certain Payments. Notwithstanding any other
provision to the contrary herein, IBG shall not be required to make any payment
to the Executive hereunder if such payment would be a “golden parachute payment”
as defined in 12 CFR § 359 unless such payment can be made in compliance with
such regulation.
6.12    Injunctive Relief. In the event that Employer, IBG and/or the Executive
violate any of the provisions set forth in this Agreement, Employer, IBG, and
the Executive acknowledge that the injured party would suffer immediate and
irreparable harm and would not have an adequate remedy at law for money damages
in the event that any of the covenants contained herein were not performed in
accordance with their terms or otherwise were materially breached. Accordingly,
Employer, IBG, and the Executive agree that, without the necessity of proving
actual damages or posting bond or other security, the parties hereto shall be
entitled to temporary or permanent injunction or injunctions to prevent breaches
of such performance and to specific enforcement of such covenants in addition to
any other remedy to which a party may be entitled, at law or in equity. In such
a situation, the parties agree that the injured party may pursue any remedy
available, including declaratory relief, concurrently or consecutively in any
order as to any breach, violation, or threatened breach or violation of this
Agreement, and the pursuit of any particular remedy or remedies shall not be
deemed an election of remedies or waiver of the right to pursue any other
remedy.
[Signature Page to Follow]


8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written, but to be effective for all purposes as of the Effective
Date.
INDEPENDENT BANK



                        By:    /s/ David R. Brooks                
                            David R. Brooks
                            Chairman of the Board and CEO
EXECUTIVE:


                        /s/ Torry Berntsen                    
                        Torry Berntsen


9